Citation Nr: 0505522	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  94-39 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for residuals of a 
fractured pelvis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1958 to May 
1960.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1992 RO decision which denied an increase in 
a 10 percent rating for service-connected residuals of a 
fractured pelvis.  Subsequently, in May 2004, the RO granted 
an increased 20 percent rating for the condition.  The 
veteran continues to appeal for a higher rating.  In February 
1996, he testified at a Travel Board hearing before the 
undersigned member of the Board.  In May 1997, the Board 
remanded his claim to the RO for additional evidentiary 
development.  In June 2002, the Board undertook additional 
development of the evidence.  In May 2003, the Board again 
remanded the claim to the RO for additional evidentiary 
development.  The case has now been returned to the Board.


FINDINGS OF FACT

1.  The veteran's residuals of a fractured pelvis are 
manifested by arthritis with some limitation of motion.

2.  Since August 27, 2003, the veteran's residuals of a 
fractured pelvis have also been manifested by functional 
disability due to pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a fractured pelvis were not met prior to August 
27, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5250-5255 (2003).

2.  Subsequent to August 27, 2003, the criteria for a rating 
in excess of 20 percent for residuals of a fractured pelvis 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5250-5255 (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from August 
1958 to May 1960.  His service medical records show that he 
was hospitalized and treated for injuries consistent with a 
fractured pelvis.

In January 1961, the RO granted service connection for 
residuals of a fractured pelvis, assigning a noncompensable 
rating for the condition.

In October 1967, the RO granted a compensable rating of 10 
percent for the veteran's service-connected residuals of a 
fractured pelvis.

VA outpatient treatment records from 1991 show the veteran 
complaining of left hip pain for the previous three years.  
He described this pain as deep in the joint and not 
associated with a specific position or body movement.  He 
said the pain worsened after being in any position for a 
prolonged period of time.  He walked unassisted with a mild 
left side limping gait.  The examiner's assessment was 
chronic left hip pain probably secondary to mechanical forces 
over the hip and possible degenerative joint disease due to 
past pelvic fracture.  No functional limitations were 
indicated.  X-rays of the pelvis from October 1991 showed 
deformity of the pubic symphysis, particularly superiorly, 
and possibly post-traumatic in nature.  There was some 
osteopenia, but no other distinct osseous abnormality was 
seen and the sacroiliac joints appeared intact.

In March 1992, the veteran filed his current claim for an 
increased rating for his service-connected residuals of a 
fractured pelvis.

In September 1992, the veteran was given a VA joints 
examination.  He reported a history of problems following a 
pelvic fracture in 1959 which required him to be hospitalized 
for approximately one year.  He said he experienced 
persistent and severe left hip pains which were exacerbated 
by cold and moist weather.  He reported difficulty standing 
and ambulating.  On objective examination, his posture was 
erect.  His gait was slow and guarded, and he walked with an 
antargic left limp and was assisted by a cane.  There was 
tenderness to pressure over the lumbar paravertebral muscles 
in his back, and he had mild spasms but no limitation of 
motion.  There was pain to pressure over the pubis sifisis in 
his abdomen, but no deformity was noted.  There was 
tenderness to examination and pressure of the left hip.  
Movements were painful and limited.  Flexion was normal.  
External rotation was to 45 degrees, and abduction was to 40 
degrees.  The examiner's diagnoses were pelvic fracture by 
history, lumbar paravertebral myositis, and post-traumatic 
degenerative joint disease of the left hip.

VA outpatient treatment records from the mid-1990s show the 
veteran with periodic complaints of hip pain and difficulty 
walking.  He was indicated as being tender to palpation over 
the hip area, and was assessed with degenerative joint 
disease of the left hip on several occasions.

In February 1996, the veteran testified at a Travel Board 
hearing.  He said that he was currently taking medication for 
pain, and used a cane for ambulation.  He indicated that his 
pain was constant unless he took his medication, and was 
worse in colder weather.  He said he was unemployed and not 
receiving Social Security benefits.  He testified that he 
occasionally went to the hospital in connection with his hip, 
and hadn't been to a private doctor in connection with his 
hip for several years.  He said that his hip condition caused 
him problems when using stairs, and indicated that on a warm 
day he could probably stand for two hours and walk for about 
half an hour, but on a cold day he probably couldn't walk at 
all.  

In October 1997, the veteran was given a VA bones 
examination.  It was indicated that his left hip had been 
injured from an artillery piece in June 1959, and he had 
received treatment with traction for several weeks.  No 
episodes of osteomyelitis or surgery were reported.  He 
indicated pain and a needle sensation on his left hip with 
cramps in his legs.  He reported weakness and stiffness of 
the legs, but no swelling, heat, or redness.  He indicated no 
abnormal motion of the left hip.  He said he felt unstable 
when going downstairs.  He denied locking of the left hip.  
He was presently not on painkillers due to heartburn, and 
said that he had a flare-up of bone disease and pain that 
lasted for several weeks around Christmas.  Alleviating 
factors included a blower on the left hip.  There was no 
current infection, and he did not need crutches, braces, a 
cane, or corrective shoes to walk.  He said that he had 
worked as a policeman for 10 years but had to quit because of 
his hip condition.  On physical examination, there was no 
objective evidence of deformity, no angulation, no forced 
motion, no shortening, and no inter-articular involvement.  
There was no malunion, nonunion, or any loose motion or 
forced joint motion of the left hip.  There was mild 
tenderness to palpation of the anterior left hip area.  There 
was no edema of the hip.  There was no painful motion, no 
weakness, no redness, no heat, and no muscle atrophy.  He had 
a normal gait cycle.  There was no ankylosis.  On range of 
motion testing, flexion was to 110 degrees and extension was 
to 15 degrees.  Abduction and rotations were to 20 degrees.  
There was no objective evidence of pain on motion on any 
movement of the left hip.  There was no shortening of the 
legs, and no anemia, weight loss, fever, debility, or amyloid 
liver.  X-rays showed bilateral acetabular protrusions more 
prominent on the right side as seen in rheumatoid arthritis, 
and old superior pubic rami fracture.  The examiner's 
diagnosis was old fracture of the left superior ramus of the 
pubis by X-rays.  

VA outpatient treatment records dated from the late 1990s and 
early 2000s show continued difficulty with hip pain, and 
problems with ambulating as a result.  Degenerative joint 
disease of the hips was assessed on several occasions.  X-
rays from July 1998 yielded impressions of symphysis pubis, 
pubic and ischial bone deformities (sequellae from a prior 
traumatic injury), osteopenia, and intact hip joints.  

In August 2001, the veteran was given another VA bones 
examination.  He reported no history of surgery to the left 
pubis.  He indicated moderate left hip pain in the center of 
the hip.  He was currently using Parafon Forte with good pain 
control.  He said he had been seen at the hospital twice in 
the previous year for hip pain.  Precipitating factors for 
pain were walking, sitting, or standing for prolonged 
periods, and alleviating factors included bed rest.  He said 
he experienced flare-ups which functionally impaired him 
approximately once a month for one or two days at a time.  
There was no active infection, and there were no 
constitutional symptoms of bone disease.  He was able to walk 
unassisted but said that he used a cane due to his left hip 
condition.  He said his hip condition interfered with his 
ability to walk and perform work.  On physical examination, 
there was no objective evidence of deformity of the left 
pelvis.  There was no false motion of the left hip, and no 
intra-articular involvement of the left hip.  He had 
limitation of motion, but there was no malunion, nonunion, or 
loose or false joint.  There was moderate tenderness to 
palpation of the left hip inguinal area.  He had a positive 
Patrick sign.  There was no drainage, edema, weakness, 
redness, or heat of the left hip.  There was no painful 
motion on range of motion testing.  He was able to walk 
unassisted with limping of the left leg.  On range of motion 
testing, flexion was to 70 degrees active and 90 degrees 
passive.  Extension was 20 degrees.  Adduction was 25 
degrees, and abduction was 15 degrees.  Internal rotation was 
35 degrees, and external rotation was 25 degrees.  There was 
no painful motion.  It was noted that he was limited by pain, 
fatigue, weakness, and lack of endurance.  There was no leg 
discrepancy.
X-rays of the pelvis showed bilateral arthritis which was 
more prominent on the right side and early protrusion 
acetabulum.  There were no significant bony abnormalities.  
The examiner's diagnoses were old fracture of the left 
superior ramus of the pubis and bilateral pelvic arthritis 
which was worse on the right side.  The examiner concluded 
that the veteran had limitation of motion, but no pain, 
instability, or weakness.  It was noted that he could suffer 
from pain associated with excess fatigability, incoordination 
on movement, and pain on use.  Pain during these occasions 
would significantly limit his functional ability during 
flare-ups due to arthritis of the hips.  

In April 2003, the veteran was given a VA joints examination.  
He reported severe left hip pain around the joints, and 
moderate right hip pain around the joints.  He said he was 
using Parafon Forte with good pain control.  He indicated 
that he had gone to the hospital during the past year for 
treatment for hip pain.  Precipitating factors for left hip 
pain included cold exposure, lifting objects, and walking a 
lot.   He said he walked for 30 minutes three times a week.  
Alleviating factors for left hip pain were medications, 
heating pads, lumbosacral support, and walking.  He said he 
had experienced flare-ups of left hip pain which functionally 
impaired him on several occasions during the previous year, 
and took medications for one week for this.  He was able to 
walk short distances unassisted, but needed crutches for long 
distances and in the community.  There was no history of 
surgery of the left hip, and no history of dislocation of the 
left hip.  There were also no constitutional symptoms of 
inflammatory arthritis.  He was currently unemployed and not 
receiving Social Security benefits.  He was unable to walk, 
run, or lift weight because of his left hip condition.  He 
was right-handed, and there was no prosthesis.  Physical 
examination was difficult because he claimed severe low back 
pain and left hip pain upon light touch.  Flexion was 110 
degrees, and extension was 20 degrees.  Abduction was 35 
degrees, and adduction was 20 degrees.  Internal and external 
rotation were both 35 degrees.  It was noted that he seemed 
to be in pain during range of motion testing but was able to 
dress, undress, and walk unassisted without seeming to be in 
pain.  There was no visual objective evidence of painful 
motion of the left pelvis upon walking, dressing, and 
undressing.  There was no edema, effusion, or redness.  There 
was no heat upon palpation.  Muscle strength of the left hip 
was at least 4/5.  There was no visual subluxation or 
dislocation of the left hip.  He was able to walk unassisted.  
There was no ankylosis, and the left hip joint was visually 
stable.  There was no leg discrepancy and no prosthesis.  X-
rays showed post-traumatic degenerative osteoarthritic 
changes at the symphysis pubis, deformity of the left 
ischiopubic ramus, evidence of bilateral protrusion acetabuli 
with the right being more prominent than the left, and 
evidence of pseudo cyst formation at both humeral heads with 
narrowing of the hip joint spaces as seen in rheumatoid 
arthritis.  Diagnoses were fracture of the left pelvis and 
the X-ray impressions indicated above.  The examiner 
commented that the veteran had bilateral pelvic arthritis 
which was the result of rheumatoid arthritis on the right 
side and the result of his fractured left pelvis on the left 
side.  It was indicated that pain, weakened movement, excess 
fatigability, and incoordination of movement could not be 
determined because although the veteran exhibited expressions 
of pain while performing range of motion testing, he did not 
do so when dressing, undressing, and walking unassisted.  

In August 2003, the veteran was given another VA joints 
examination.  He complained of functional impairment and 
decreased ambulatory ability secondary to bilateral hip pain.  
He ambulated with crutches, but did not use corrective shoes.  
There was no history of surgery, and no history of 
dislocation or recurrent subluxation of the hip joints.  
There were no constitutional symptoms of inflammatory 
arthritis.  He was currently unemployed.  He said he was 
independent in activities of daily living, but sometimes 
needed assistance in putting on his socks and shoes.  He said 
he lived a mostly sedentary lifestyle, spending most of his 
time in a reclining chair.  There was no prosthesis.  On 
physical examination, left hip abduction was 30 degrees.  
Flexion was 100 degrees, and extension was 10 degrees.  
Internal rotation was 20 degrees, and external rotation was 
30 degrees.  He complained of pain with all planes of range 
of motion of the left hip.  Following repetitive use or 
during flare-ups there was additional limitation because of 
pain.  There was tenderness to palpation of the left pubic 
ramus.  He was unable to do Patrick's test, complaining of 
bilateral hip pain.  Muscle strength of the hip muscles was 
3/5.  His gait was antalgic.  There was no ankylosis.  X-rays 
showed moderate osteoarthritic changes in the right hip and 
mild osteoarthritic changes noted in the left hip, with 
diffuse osteopenia also indicated.  The examiner's diagnoses 
were residuals of a left pelvic fracture of the superior 
ramus and degenerative joint disease of both hips, worse on 
the right.  

VA outpatient treatment records dated in 2003 and 2004 show 
continued complaints of right hip and low back pain.  X-rays 
of the hips dated in September 2004 found mild to moderate 
degenerative joint disease of the hips and sacroiliac joints, 
as well as generalized osteopenia. 

II.  Analysis

A.  VCAA

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).
  
In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate his claim and  inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claim and which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in letters 
dated in September 2001 and March 2004, and the December 
2001, February 2002, June 2003, and May 2004 supplemental 
statements of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claim under the VCAA.  VA 
examinations have been provided which address the claim.  
Service and VA medical records have been associated with the 
claims file, and there do not appear to be any outstanding 
medical records that are relevant to the appeal.  The 
appellant was advised to provide VA with information 
concerning any evidence he wanted VA to obtain or to submit 
the evidence directly to VA.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

B.  Increased rating for service-connected residuals of a 
fractured pelvis

The veteran's residuals of a fractured pelvis were rated as 
10 percent disabling from March 30, 1991 to August 26, 2003, 
and have been rated as 20 percent disabling from August 27, 
2003.

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Arthritis shown by X-rays is rated based on limitation of 
motion of the affected joint; when there is some limitation 
of motion, but which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating may be 
assigned when a major joint is involved.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010.  

Limitation of extension of the thigh is rated 10 percent 
where extension is limited to 5 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5251.  Limitation of flexion of the thigh is 
rated 10 percent where flexion is limited to 45 degrees, and 
20 percent where flexion is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5252.  Impairment of the thigh is 
rated 10 percent where there is limitation of rotation of the 
thigh (cannot toe-out more than 15 degrees of the affected 
leg), or where there is limitation of adduction of the thigh 
(cannot cross legs), and 20 percent where there is limitation 
of abduction of the thigh (motion lost beyond 10 degrees).  
38 C.F.R. § 4.71a, Diagnostic Code 5253.

Entitlement to a rating higher than 10 percent from March 30, 
1991 to August 26, 2003

Review of VA outpatient treatment records and VA examinations 
during this time period indicates that the veteran 
experienced left hip pain and was found to have degenerative 
joint disease of the left hip by X-ray.  At his April 2003 VA 
examination, the left hip had extension of 20 degrees, 
flexion of 110 degrees, abduction of 35 degrees, adduction of 
20 degrees, and internal and external rotation of 35 degrees.  
Other examinations and treatment records from this time 
period show similar results, as set forth above.  If rating 
strictly under the limitation of motion codes (Diagnostic 
Codes 5251 through 5253), limitation of motion would be rated 
noncompensable.  However, the presence of arthritis with at 
least some limitation of motion supports the 10 percent 
rating under Diagnostic Codes 5003 and 5010 which the veteran 
was in receipt of during this time period.

The Board notes that evaluation of the veteran's residuals of 
a fractured pelvis must include functional disability due to 
pain under the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  
See also DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 
(1995).  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, such as through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40 (2003).

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  38 C.F.R. § 4.59 (2003).

There is no credible evidence that pain on use of the left 
hip during this time period resulted in limitation of motion 
to such a degree that a higher rating of 20 percent was 
warranted under the limitation of motion codes.  38 C.F.R. §§ 
4.40, 4.45, 4.59;  DeLuca, supra.  Thus, a rating in excess 
of 10 percent for residuals of a fractured pelvis based on 
limitation of motion is not warranted for this time period.
  
The Board has considered whether a rating higher than 10 
percent is warranted under other potentially applicable 
diagnostic codes.  Diagnostic Codes applicable to the hip and 
thigh provide for compensable ratings for ankylosis of the 
hip, flail joint of the hip, and malunion or nonunion of the 
femur.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 5255.  
However, the evidence of record does not establish that the 
veteran had any of these conditions during this time period, 
and thus a rating higher than 10 percent under these 
diagnostic codes is not warranted.

There is an absence of any evidence to support an evaluation 
in excess of 10 percent for residuals of a fractured pelvis 
from March 30, 1991 to August 26, 2003.  Thus, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Entitlement to a rating higher than 20 percent from August 
27, 2003

At his August 2003 VA examination, the left hip had extension 
of 10 degrees, flexion of 100 degrees, abduction of 30 
degrees, internal rotation of 20 degrees, and external 
rotation of 30 degrees.  These results do not satisfy the 
criteria for a compensable rating for limitation of motion 
under Diagnostic Codes 5251-5253, but the continued presence 
of arthritis with some limitation of motion supports a 10 
percent rating under Diagnostic Codes 5003 and 5010.

As the August 2003 examination found additional limitation of 
motion following repetitive use or during flare-ups, there is 
credible evidence that pain on use of the joint results in 
limitation of motion to such a degree that an additional 10 
percent is warranted under the limitation of motion codes.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  The RO awarded 
this additional disability in its May 2004 decision, and this 
10 percent combined with the 10 percent under Diagnostic 
Codes 5003 and 5010 makes up the veteran's current 20 percent 
rating for residuals of a fractured pelvis.  The evidence of 
record does not establish that a rating in excess of 20 
percent for residuals of a fractured pelvis based on 
limitation of motion is warranted subsequent to August 27, 
2003.

The Board has considered whether a rating higher than 20 
percent is warranted under other potentially applicable 
diagnostic codes governing ankylosis of the hip, flail joint 
of the hip, and malunion or nonunion of the femur.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5250, 5254, 5255.  However, the 
evidence of record does not establish that the veteran 
currently has any of these conditions, and thus a rating 
higher than 20 percent under these diagnostic codes is not 
warranted.

The preponderance of the evidence is against the claim for a 
rating higher than 20 percent for residuals of a fractured 
pelvis from August 27, 2003 to the present.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

     
ORDER

Entitlement to an increased rating for residuals of a 
fractured pelvis is denied.



	                        
____________________________________________
JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


